Citation Nr: 0937008	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1967.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a June 
2005 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim of service connection for PTSD.  
In a decision issued in April 2008, the Board denied the 
Veteran's claim to reopen.  The Veteran appealed that 
decision to the Court.  In April 2009, the Court issued an 
order that vacated the April 2008 Board decision and remanded 
the matter on appeal for readjudication consistent with the 
instructions outlined in the April 2009 Joint Motion by the 
parties.

Correspondence from a friend of the Veteran dated April 27, 
2008, stamped received at the RO on March 23, 2009 was 
apparently received by the Board on May 9, 2009, and was 
associated with the claims file on September 24, 2009.  For 
reasons that will be explained below, the Board finds that 
this additional evidence does not require return to the RO 
via remand for their initial consideration.   


FINDINGS OF FACT

1. An unappealed July 1995 rating decision, in pertinent 
part, denied service connection for PTSD essentially because 
the evidence did not show that the Veteran served in combat, 
and there was no credible supporting evidence of a claimed 
stressor event in service.

2. Evidence received since the July 1995 rating decision is 
either duplicate evidence, and not new, or does not pertain 
to the matter of supporting the occurrence of an alleged 
stressor event in service; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD; and does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for PTSD may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the June 2005 rating 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An October 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), it also instructed him that 
new and material evidence was required to reopen the claim; 
explained what new and material evidence meant; outlined what 
evidence was needed to substantiate the claim; and 
specifically advised him that for evidence to be considered 
new and material, it would have to be credible supporting 
evidence that his claimed in-service stressors (which formed 
the basis for his PTSD diagnosis) occurred.  The Veteran has 
had ample opportunity to respond/supplement the record,.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  It is not 
alleged (to include in the Joint Motion) that notice in this 
case was less than adequate.

The Veteran's service treatment records (STRs) are (and were 
previously) associated with his claims file, and pertinent 
postservice treatment records have been secured.  In a claim 
to reopen, the duty to assist by arranging for a VA 
examination does not attach unless new and material evidence 
is received (and the claim is reopened).  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background, Analysis

A July 1995 rating decision denied the Veteran's claim of 
service connection for PTSD essentially because there was no 
credible corroborating evidence of a stressor event in 
service, and he had not engaged in combat.  His diagnosis of 
PTSD was based on uncorroborated stressor events.  See 
Analysis July 13, 1995 rating decision.  The Veteran did not 
appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Evidence of record in July 1995 consisted of: service 
personnel records showing that the Veteran served in Vietnam 
from August 1965 to August 1966, participated in 
counterinsurgency operations in Da Nang "AB" Vietnam from 
August 1965 to August 1966, and that his military occupation 
specialty was motor vehicle operator; STRs, including a 
September 1967 service separation physical examination 
report, which are silent for complaints, findings, treatment, 
or diagnosis of PTSD or other psychiatric disability; a 
January 1995 statement from the Veteran wherein he described 
seeing a truck in his convoy getting blown up and killing the 
driver only a few days after he landed in Vietnam, finding a 
hand grenade in his truck, and loading and unloading body 
bags; a January 1995 letter from G.M., a social worker at the 
Vista Vet Center, stating that the Veteran has PTSD; and the 
report of a February 1995 VA examination, wherein PTSD was 
diagnosed based on uncorroborated stressors.  

Evidence received since the July 1995 rating decision 
includes re-submitted service personnel records showing that 
the Veteran participated in counterinsurgency operations in 
Da Nang "AB" Vietnam from August 1965 to August 1966; an 
Internet article printed in August 2004 concerning Marine 
Aircraft Group 11; a letter from V.C.T., a retired U.S. 
Marine Corps Sergeant, received September 2004, to the effect 
that he remembers seeing the Veteran in Vietnam; an October 
2004 PTSD Questionnaire wherein the Veteran states he rode in 
truck convoys in Da Nang and, six days into his service in 
Vietnam, witnessed the truck in front of his blown-up, 
killing the driver; two statements from the Veteran (one a 
copy of the letter received in January 1995), received in 
April 2005, describing his service in Vietnam; an April 2005 
statement from the Veteran's spouse; and an undated newspaper 
article, received September 2005, concerning Iraq war 
veterans who are showing signs of increased stress-related 
and mental health problems.  

Vista Vet Center treatment records from October 1994 to 
February 1995 and from June 2004 to April 2006 show that the 
Veteran receives both individual and group therapy for PTSD.  
A letter from A.N., a nurse, dated in August 2005, recounts 
the Veteran's Vietnam experiences and postservice 
difficulties, and provides a diagnosis of PTSD.  In November 
2005, the letter was resubmitted with the additional 
signature of N.K., a physician.

VA outpatient treatment records from November 2005 to April 
2006 show that PTSD and depression (not otherwise specified) 
were diagnosed, and that the Veteran was started on oral 
medications for his symptoms.

A February 2008 notice letter from the Social Security 
Administration National Records Center states that after an 
exhaustive and comprehensive search, medical records for the 
Veteran could not be found and further efforts would be 
futile.

Correspondence dated April 27, 2008 (and received at the RO 
on March 23, 2009, apparently forwarded to the Board on May 
9, 2009, and associated with the claims file on September 24, 
2009) from M.H., a friend of the Veteran.

This case is before the Board on remand from the Court 
pursuant to an April 2009 Court Order incorporating the April 
2009 Joint Remand by the parties.  The Joint Motion noted 
that when the Veteran filed his September 2005 notice of 
disagreement (NOD), he submitted additional evidence to 
support his claim.  Specifically, he submitted "service 
personnel records that reflect [he] participated in combat 
during Vietnam"; these records were identified as service 
personnel records showing that the Veteran "participated in 
counterinsurgency efforts at Da Nang Air Base from August 
1965 to August 1966."  The Joint Motion then stated that it 
was not clear whether the Board had considered this evidence 
as support that the Veteran served in combat.  As outlined 
above (but not acknowledged in the Joint Motion), the service 
personnel record that the Veteran submitted with his 
September 2005 NOD, showing that he participated in 
counterinsurgency operations in Da Nang "AB" Vietnam from 
August 1965 to August 1966, is a duplicate of evidence that 
was previously associated with his claims file and considered 
by the RO in July 1995; therefore, it is not new evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since this 
evidence is not new, it is not necessary to determine whether 
it is material.  See Vargas-Gonzales, 12 Vet. App. at 327.  

The remaining evidence received since July 1995 is new, as 
much of it was not previously of record; however, it is not 
material as none of it tends to show that the Veteran engaged 
in combat, or to corroborate that an alleged stressor event 
in service actually occurred.  See Cohen, supra.  

The letter from V.C.T. only confirms that the Veteran served 
in Vietnam, a fact that is not in dispute; it does not 
corroborate any specific alleged in-service stressor event.  
The Internet article the Veteran submitted concerning Marine 
Aircraft Group 11 provides information regarding their 
service in Vietnam in March 1965, prior to the Veteran's 
service in Vietnam.  The newspaper article stating that truck 
drivers and convoy guards develop mental health problems in 
greater numbers than other troops concerned Iraq war 
veterans, not Vietnam veterans.  [Notably, the RO did attempt 
stressor development based upon the Veteran's testimony.  The 
RO was able to obtain the August 1966 command chronology for 
H&MS-11, but records from August 1965 to July 1966 for this 
unit were not available.  The Marine Corps University Archive 
also responded that they did not have this information.]  In 
summary, the Veteran's cumulative statements could not be 
verified and he has not offered any credible supporting 
evidence for his alleged in-service stressors.  While certain 
examiners and treatment providers appear to acknowledge or 
concede that a stressor event occurred, credible supporting 
evidence of an in-service stressor cannot consist solely of 
after the fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).  Therefore, the acknowledgments of 
stressors by care-providers are not material evidence.  

While the new evidence received also includes medical 
evidence suggestive of diagnoses of PTSD, these are 
cumulative, and do not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD, i.e., that an alleged stressor event in service 
actually occurred (or that the Veteran served in combat).  

Finally, regarding the correspondence from M.H., the Board 
notes at the outset that it does not require return to the RO 
via remand for their initial consideration under 38 C.F.R. 
§ 1304(c), as that regulatory provision stipulates that 
pertinent [emphasis added] evidence submitted must be 
referred to the RO for initial review.  The correspondence 
from M.H. is not pertinent evidence.  In essence, it 
constitutes argument on behalf of the Veteran.  M.H. 
acknowledges that he met the Veteran after his return from 
Vietnam and does not purport to corroborate any specific 
stressor event in service.  Corroborating evidence of a 
stressor event in service is what is necessary to reopen the 
Veteran's claim of service connection for PTSD, as M.H.'s 
correspondence does not address this matter, it is not 
pertinent evidence (and not material). 

In summary, none of the new evidence received since the July 
1995 rating decision addresses the unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD, i.e., that there is credible supporting evidence that 
the claimed in-service stressor events actually occurred.  
Hence, the additional evidence received is not new or does 
not raise a reasonable possibility of substantiating the 
claim, and is not material.  Consequently, the claim of 
service connection for PTSD may not be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


